MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              FILED
regarded as precedent or cited before any                      Apr 05 2017, 8:52 am

court except for the purpose of establishing                       CLERK
                                                               Indiana Supreme Court
the defense of res judicata, collateral                           Court of Appeals
                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Paris LaPriest Powell,                                   April 5, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A04-1603-CR-691
        v.                                               Appeal from the
                                                         Madison Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Thomas L. Clem, Judge
                                                         Trial Court Cause No.
                                                         48C05-1503-CM-336



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017      Page 1 of 14
[1]   Paris LaPriest Powell (“Powell”) was convicted after a jury trial of battery 1 as a

      Class A misdemeanor and conversion2 as a Class A misdemeanor, and the trial

      court imposed a total sentence of one year with six months suspended and the

      balance to be served on work release. He appeals raising several issues, which

      we restate as:


                  I.        Whether the trial court abused its discretion in instructing
                            the jury;


                  II.       Whether the State improperly withheld certain
                            exculpatory evidence from Powell in violation of Brady v.
                            Maryland;3


                  III.      Whether the trial court erred because it did not allow
                            Powell to present witnesses and evidence on his behalf at
                            his sentencing hearing; and


                  IV.       Whether Powell’s sentence is inappropriate in light of the
                            nature of the offense and character of the offender.


[2]   We affirm.




      1
          See Ind. Code § 35-42-2-1(b)(1), (c).
      2
          See Ind. Code § 35-43-4-3(a).
      3
          Brady v. Maryland, 373 U.S. 83 (1963).


      Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 2 of 14
                                 Facts and Procedural History
[3]   In September 2014, Powell was living together with Jennifer Clary (“Clary”) in

      a home located in Anderson, Indiana. On September 29, 2014, Clary had a

      friend, Leah Vaughn (“Vaughn”), staying at the house; Vaughn had stayed

      overnight the night before, and Clary and Vaughn spent the day together on

      September 29 driving around town and visiting Vaughn’s mother. Clary and

      Vaughn returned to the house late in the evening.


[4]   When the women arrived at the house, Powell was waiting for them in the

      living room. As soon as Clary and Vaughn came into the house, Powell

      became angry because Clary had not returned his phone calls to her while she

      was out with Vaughn. Powell then ordered Vaughn to leave the house

      immediately. Vaughn stated that she wanted to retrieve her belongings, which

      were located upstairs, before leaving. After Vaughn and Powell argued about

      retrieving Vaughn’s overnight bag, Powell agreed to allow Vaughn to get her

      bag. He then grabbed Vaughn by the arm and dragged her up the stairs. Powell

      was physically larger than Vaughn, and as he quickly went up the stairs,

      dragging Vaughn, he caused her to trip on the steps. They entered the bedroom

      where Vaughn’s belongings were located, and Powell commanded Vaughn to

      sit on the bed. Vaughn replied that she was leaving since she had retrieved her

      overnight bag. Powell then snatched the bag out of Vaughn’s hands, and with

      his other hand, he grabbed Vaughn by her hair and dragged her back down the

      stairs. Powell’s actions of grabbing Vaughn by the arm and hair and dragging



      Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 3 of 14
      her through the house caused her pain and resulted in some of her hair falling

      out.


[5]   When Powell and Vaughn reached the living room, Powell demanded that

      Vaughn give him her cell phone and snatched the phone out of her hand.

      Powell, still grabbing Vaughn by the hair, then shoved her out the front door.

      He threw her bag and belongings out the door too, and the contents were

      strewn all over the front yard. Powell kept Vaughn’s cell phone.


[6]   After Vaughn attempted to gather up all of her things, she began walking down

      the street toward another friend’s house. Vaughn was very upset and crying.

      As she walked down the street, Vaughn spotted a passing patrol car and waved

      at the officer to get him to pull over. At that time, it was about 2:00 a.m. on

      September 30, 2014. Anderson Police Department Officer David Reed

      (“Officer Reed”) observed Vaughn and stopped to assist her. Vaughn recounted

      to Officer Reed what had transpired and what Powell had done. Officer Reed

      reported what had occurred on his police radio, and shortly thereafter,

      Anderson Police Department Officers Michael Lee and Chaz Willis, who were

      riding together in a separate patrol car, arrived at Officer Reed’s location as

      backup. Vaugh told the officers that she wanted to get her cell phone back from

      Powell and that she was afraid of him.


[7]   The officers accompanied Vaughn back to the house and knocked on the front

      door. Powell answered the door and denied that anything had happened and

      stated that he did not have Vaughn’s cell phone. At that time, Officer Reed


      Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 4 of 14
      dialed Vaughn’s cell phone number, and the officers could hear the phone

      ringing from the sofa, where Powell had been sitting before answering the door.

      Although Powell claimed he was not aware of the phone’s location, he went

      directly to the sofa to retrieve the phone and handed it to the officers. During

      this time, Vaughn retrieved more of her belongings that were scattered in the

      front yard. The officers drove Vaughn to a motel so she had a place to stay for

      the night. While Vaughn had been reluctant to pursue criminal charges against

      Powell when she first encountered the police, she changed her mind on the way

      to the motel. The officers recorded a video statement from her.


[8]   The State charged Powell with Class A misdemeanor battery and Class A

      misdemeanor conversion. A jury trial was held, at which Powell represented

      himself with standby counsel assisting. Prior to trial, Powell filed a notice that

      he intended to present a defense of justifiable reasonable force, and he also

      requested a preliminary instruction on the use of reasonable force as a defense.

      Tr. at 93, 167. The trial court informed Powell that “if that becomes an issue,

      I’m going to let ya give [the instruction],” but warned that “it has to become an

      issue in the case, before it’s given.” Id. at 168. After the parties concluded their

      presentation of evidence at trial, Powell asked the trial court to give a final

      instruction on the use of reasonable force in defense of property. Id. at 356.

      The trial court requested to see Powell’s proposed instruction, but Powell did

      not have a prepared instruction. Powell’s standby counsel asked the trial court

      to give the pattern jury instruction, but ultimately, the trial court refused to give

      the instruction on the basis that it was not supported by the evidence presented


      Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 5 of 14
       at trial and because the pattern jury instruction mentioned the use of deadly

       force. Id. at 358-60.


[9]    Powell then stated that he was ready to make his closing argument and agreed

       that the trial court’s instructions were satisfactory. Id. at 360-61. Powell’s

       standby counsel objected on his behalf as to the trial court’s refusal to give a

       defense of property instruction, which the trial court overruled. Id. at 367-68.

       When Powell made his closing argument, he did not argue that he acted in

       defense of his property; instead, he argued that he never grabbed Vaughn’s hair

       or took her cell phone and only escorted her out of the house. Id. at 374-92. At

       the conclusion of the trial, the jury found Powell guilty as charged.


[10]   During the sentencing hearing on December 22, 2015, Powell argued that there

       were no injuries to Vaughn. The State responded, “as far as there not being

       evidence of bruising[,] I saw the pictures Your Honor, there was a lot of

       bruising on that young lady.” Id. at 440. Powell inquired as to why such

       pictures were not offered, and the State responded, “Because I knew what you

       were going to say if she got on the witness stand and said that.” Id. at 441.

       Powell did not raise any objection to these statements by the State or request to

       review the pictures mentioned by the State.


[11]   In his argument to the trial court at sentencing, Powell stated that he had

       witnesses available to testify if necessary. After Powell made his argument at

       sentencing, the trial court inquired as to whether Powell had anything else to

       present, and Powell responded that he did not. Id. at 440, 448. Powell did not


       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 6 of 14
       attempt to present any witnesses during the sentencing hearing, and no

       objections were raised in reference to his witnesses. After hearing the argument

       of the parties, the trial court sentenced Powell to a one-year sentence for each of

       his Class A misdemeanor convictions, with the sentences to run concurrently.

       Of his aggregate one-year sentence, six months were to be served on work

       release and six months on probation. Powell now appeals.


                                      Discussion and Decision

                                           I.       Jury Instruction
[12]   Powell argues that the trial court abused its discretion when it refused to give

       his proposed jury instruction on the use of force to protect person or property

       defense. However, Powell has waived this claim because he failed to tender a

       proposed jury instruction in writing. An oral request for a jury instruction is

       not enough and failure to tender the jury instruction in writing waives the claim

       on appeal. Ketcham v. State, 780 N.E.2d 1171, 1177 (Ind. Ct. App. 2003), trans.

       denied.


[13]   Waiver notwithstanding, Powell’s claim fails on the merits. The manner of

       instructing a jury is left to the sound discretion of the trial court. Albores v. State,

       987 N.E.2d 98, 99 (Ind. Ct. App. 2013), trans. denied. On appeal, we review the

       trial court’s decision only for an abuse of that discretion. Id. In reviewing a

       trial court’s decision to refuse a proposed jury instruction, we consider whether

       the instruction (1) correctly stated the law, (2) was supported by the evidence,

       and (3) was covered in substance by other instructions that are given. Id.


       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 7 of 14
[14]   Here, although Powell did not tender a proposed instruction in writing, his

       standby counsel orally requested that the trial court give the pattern jury

       instruction. Indiana Pattern Criminal Jury Instruction 10.04, which was the

       pattern jury instruction orally proposed by standby counsel and reviewed by the

       trial court, states in pertinent part:


               A person may use reasonable force, including deadly force,
               against another person, and does not have a duty to retreat, if
               he/she reasonably believes that the force is necessary to prevent
               or terminate the other person’s unlawful entry of or attack on
               his/her dwelling.


[15]   In the present case, the evidence did not support giving this instruction as to use

       of force to protect person or property defense. The evidence presented showed

       that Vaughn was an invited guest of Clary when she entered the house. Vaughn

       had stayed overnight at the house the night before, and her belongings were still

       inside of the house. Shortly after Vaughn arrived at the house, Powell

       demanded that she leave, and Vaughn responded that she wanted to get her

       belongings first. Tr. at 195-96. Powell then grabbed her by the arm and

       dragged her up the stairs to get her bag. After obtaining her bag, Vaughn told

       Powell, “I’m leaving,” but he snatched the bag from her and grabbed her by the

       hair and pulled her down the stairs and out the front door. Id. at 199-200. This

       evidence did not support that an unlawful entry by Vaughn or an attack on

       Powell’s dwelling occurred, which must be present to trigger the defense of

       reasonable force. We conclude that the evidence presented at trial did not

       support giving the pattern jury instruction on the use of force to protect a

       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 8 of 14
       person’s dwelling. The trial court did not abuse its discretion in refusing to give

       the jury instruction.


                                           II.      Brady Violation
[16]   Powell argues that the State committed a violation of Brady v. Maryland because

       it failed to disclose photographs of Vaughn that he claims were exculpatory.

       Initially, the State contends that Powell has waived his Brady claim for failing to

       follow the proper procedural steps. We agree. The procedural steps for raising

       a Brady issue are controlled by Criminal Rule 16 and Trial Rules 59 and 61.

       Prewitt v. State, 819 N.E.2d 393, 400 (Ind. Ct. App. 2004), trans. denied. A Brady

       violation is almost always based on evidence that comes to light after trial, and

       if so, it is raised by a motion for a new trial based on newly discovered

       evidence, or a motion to correct error. Id. Pursuant to Indiana Criminal Rule

       16(A), the defendant must file a motion to correct error in order to address

       “newly discovered material evidence, including alleged jury misconduct,

       capable of production within thirty (30) days of sentencing which, with

       reasonable diligence, could not have been discovered and produced at trial.”

       See also Ind. Trial Rule 59(A). “A motion to correct error addressing newly

       discovered evidence is a mandatory prerequisite for an appeal, and a failure to

       file such a motion will result in a waiver of the issue unless the provisions of

       Trial Rule 60(B)(2) for late discovered evidence apply.” Prewitt, 819 N.E.2d at

       400 (internal quotations omitted).




       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 9 of 14
[17]   Here, Powell learned of the photographs that he alleges were exculpatory

       during sentencing. In order to allow the trial court an opportunity to rule on his

       allegations of a Brady violation, Powell was required to raise the issue in a

       motion for a new trial based on newly discovered evidence or in a motion to

       correct error. Prewitt, 819 N.E.2d at 400. Because he did not do so, Powell has

       waived his claim on appeal. Therefore, he must raise his issue as fundamental

       error. See Hoglund v. State, 962 N.E.2d 1230, 1239 (Ind. 2012) (“The

       fundamental error doctrine provides a vehicle for the review of error not

       properly preserved for appeal.”). However, Powell does not allege fundamental

       error in his brief. He has, thus, waived his argument for failure to make a

       cogent argument. See Absher v. State, 866 N.E.2d 350, 355 (Ind. Ct. App. 2007)

       (holding that appellant failed to successfully invoke doctrine of fundamental

       error when he failed to provide cogent argument).


[18]   Waiver notwithstanding, Powell’s Brady argument fails on the merits. In Brady

       v. Maryland, the United States Supreme Court held that “the suppression by the

       prosecution of evidence favorable to the accused upon request violates due

       process where the evidence is material either to guilt or to punishment,

       irrespective of the good faith or bad faith of the prosecution.” 373 U.S. 83, 87

       (1963). “‘To prevail on a Brady claim, a defendant must establish: (1) that the

       prosecution suppressed evidence; (2) that the evidence was favorable to the

       defense; and (3) that the evidence was material to an issue at trial.’” Bunch v.

       State, 964 N.E.2d 274, 298 (Ind. Ct. App. 2012) (quoting Minnick v. State, 698
N.E.2d 745, 755 (Ind. 1998), cert. denied, 528 U.S. 1006 (1999)), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 10 of 14
       Evidence is material only if there is a reasonable probability that, had the

       evidence been disclosed to the defense, the result of the proceeding would have

       been different. Id. A reasonable probability is a probability sufficient to

       undermine confidence in the outcome. Id. (citing United States v. Bagley, 473
U.S. 667, 682 (1985)). The State will not be found to have suppressed material

       evidence if it was available to a defendant through the exercise of reasonable

       diligence. Id. (citing Conner v. State, 711 N.E.2d 1238, 1246 (Ind. 1999), cert.

       denied, 531 U.S. 829 (2000)). Favorable evidence includes both exculpatory

       evidence and impeachment evidence. Id. at 297-98.


[19]   Powell argues that the photographs of Vaughn could have been exculpatory

       because they demonstrated that someone else had inflicted injury to Vaughn or

       they could have impeached Vaughn’s credibility and other witnesses who had

       stated an absence of injury. Powell has not shown how photographs depicting

       “a lot of bruising” to Vaughn would have been favorable to his defense or

       material to an issue at trial. Tr. at 440. The only information that is known

       about the photographs is that they depicted Vaughn after the battery, and they

       showed “a lot of bruising.” Id. There is no evidence that these photographs

       would have been helpful to Powell’s defense. Powell has failed to indicate that

       there is a reasonable probability that, had these photographs of Vaughn been

       disclosed to the defense, the result of the proceeding would have been different.

       Bunch, 964 N.E.2d at 298. We, therefore, conclude that Powell has not shown

       that a Brady violation occurred.




       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 11 of 14
                                     III. Evidence at Sentencing
[20]   Powell claims that the trial court erred because it failed to allow him to present

       evidence and witnesses on his behalf at sentencing. Powell specifically asserts

       that the trial court violated his due process rights when it denied him an

       opportunity to introduce evidence and have witnesses testify at his sentencing

       hearing. He alleges that he had several witnesses available at his sentencing

       hearing who would have testified to his positive contributions to the community

       and supported his request for a lenient sentence.


[21]   The Fifth Amendment to the United States Constitution provides in relevant

       part that no person shall be “deprived of life, liberty, or property, without due

       process of law.” “[T]he purpose of the sentencing hearing is to give the trial

       court the opportunity to consider the facts and circumstances relevant to the

       sentencing of the individual defendant before it.” Page v. State, 424 N.E.2d
1021, 1022 (Ind. 1981).


[22]   Here, the record does not reflect that Powell was prevented from calling any

       witnesses to testify on his behalf. The record simply shows that Powell

       informed the trial court that he had witnesses that were potentially available to

       speak on his behalf if they were needed. Tr. at 435-37. When the trial court

       asked Powell after his allocution if he had anything else to present, Powell just

       offered more argument and did not attempt to actually call any witnesses. Id. at

       440, 448. We conclude that the trial court did not violate Powell’s due process

       rights because nowhere in the record did it exclude any of Powell’s witnesses or

       prevent him from presenting witnesses to testify on his behalf. Powell has failed
       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 12 of 14
       to show error because he did not attempt to call any witnesses and was,

       therefore, not prevented from presenting evidence on his behalf at sentencing.


                                     IV. Inappropriate Sentence
[23]   Powell contends that his sentence is inappropriate under Indiana Appellate

       Rule 7(B). He claims that, based on the nature of the offense and the character

       of the offender, his sentence of six months executed on work release followed

       by six months on probation is inappropriate. The State counters that Powell’s

       argument is moot because he has already served his sentence. We agree.


[24]   “An issue is deemed moot when it is no longer ‘live’ or when the parties lack a

       legally cognizable interest in the outcome of its resolution.” Larkin v. State, 43
N.E.3d 1281, 1286 (Ind. Ct. App. 2015) (citing Jones v. State, 847 N.E.2d 190,

       200 (Ind. Ct. App. 2006), trans. denied). When a defendant has already served

       his sentence, “the issue of the validity of the sentence is rendered moot.” Irwin

       v. State, 744 N.E.2d 565, 568 (Ind. Ct. App. 2001). “[W]hen we are unable to

       provide effective relief upon an issue, the issue is deemed moot, and we will not

       reverse the trial court’s determination ‘where absolutely no change in the status

       quo will result.’” Jones, 847 N.E.2d at 200 (quoting In re Utley, 565 N.E.2d
1152, 1154 (Ind. Ct. App. 1991)). However, we note that although moot cases

       are usually dismissed, “Indiana courts have long recognized that a case may be

       decided on its merits under an exception to the general rule when the case

       involves questions of ‘great public interest.’” Moore v. State, 30 N.E.3d 1241,

       1245 (Ind. Ct. App. 2015) (quoting In re Lawrance, 579 N.E.2d 32, 37 (Ind.


       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 13 of 14
       1991)). Cases involving questions of great public interest typically raise

       important policy concerns and present issues that are likely to recur. Mosley v.

       State, 908 N.E.2d 599, 603 (Ind. 2009).


[25]   Here, Powell was sentenced on December 22, 2015 to six months executed on

       work release followed by six months on probation. Appellant’s App. at 58. He

       was given credit of twenty-nine days for time served prior to trial plus twenty-

       nine days of credit time for a total of fifty-eight days of credit toward his

       executed sentence. Id. Therefore, the latest date that Powell would have

       completed his sentence was December 22, 2016. Accordingly, Powell’s

       sentencing argument is moot. Further, the present case does not present an

       important policy question. Instead, Powell’s contention is merely review of

       alleged error. We, thus, conclude that Powell’s claim that his sentence is

       inappropriate is moot, and we decline to review his claim of error.


[26]   Affirmed.


[27]   Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A04-1603-CR-691 April 5, 2017   Page 14 of 14